[PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                   FILED
                                                          U.S. COURT OF APPEALS
                                   __________               ELEVENTH CIRCUIT
                                                                 10/28/99
                                                              THOMAS K. KAHN
                                   No. 98-6871                    CLERK
                                   __________
                        D.C. Docket No. CV-97-N-2039-S
TIA GRAHAM,
                                                   Plaintiff-Appellant,
      versus

STATE FARM MUTUAL INSURANCE
COMPANY, an Illinois corporation; and
JEAN ESTES,
                                                   Defendants-Appellees.

                                   ___________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                                  ___________

                                (October 28, 1999)

Before BLACK and WILSON, Circuit Judges, and HILL, Senior Circuit Judge.

PER CURIAM:

      The Family and Medical Leave Act, 29 U.S.C. §§ 2601– 2654 (FMLA), ensures

that employees may take up to twelve weeks of unpaid leave due to, among other

things, serious medical conditions. 29 U.S.C. § 2612(a)(1)(D). As the district court
reasoned, a plaintiff suffers no FMLA injury when she receives all the leave she

requests, and indeed is paid for most of it. Nor does she have a claim for retaliation

based on a supervisor’s memorandum warning the employee against future non-

FMLA absences.

       Accordingly, the district court’s grant of summary judgment to the Defendants

is affirmed based upon the holding and the rationale contained in the district court’s

September 28, 1998, order, a copy of which is attached as Appendix A hereto.1

AFFIRMED.




      1On September 30, 1998, the district court amended its order to remand
Graham’s state law claims to state court instead of dismissing them. The
amendment does not affect the basis for our affirmance.
                                          2